DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 and 24 disclose the melt volume index (MVI, also referred to as the melt volume rate, MVR) is recited.  However, the conditions are not recited (e.g. temperature and load and test method).  Since the MFR is meaningless without the conditions, the claim is rendered indefinite.  It is acknowledged that an attempt to clarify the measurement is in the statement “according to current ISO 1133-1”.  For completeness, a copy of ISO 1133-1 is supplied with the instant action.  Therein, the procedure states that the temperature and load (on page 15) should be recited.  For example, the property should be recited as “MVR = 0,15 cm3/10 min (190 °C/2,16 kg).”  The standard does not give any guidance on what the load and temperature should be for the claimed material.  The load has a substantial impact on the MVI because it is what is pulling the melt.  Table A.1 (page 18) gives examples of the load, which can be 0.325 kg, 2.16 kg, 21.60 kg, etc.  Note that just the examples cover several orders of magnitude.  Similarly, the temperature of the melt greatly affects the MVI (since the higher the melting the higher the flow of the melt) as outlined in the international standard ISO 1133-1.  Just the examples in table A.1 of the standard gives 15 temperatures and 7 loads, thus 157 possible combinations/interpretations of what applicant intends if just limiting to the list in table A.1.  Therefore, since the load and the temperature are not recited with respect to the melt volume index, the scope of the limitation is impossible to determine.  
For the same reason as elucidated above, the melt flow index recited in claim 18 does not include the load, which renders the claim indefinite.

Claim 25 recites the limitation "the surface of the material" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what is meant by this?  What material?  The thermoplastic material?  What surface?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-15, 18-19 and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2918635 (herein Clara).
As to claim 14, 21, Clara discloses a composition comprising a thermoplastic elastomer (specifically comprising Engage 8457 in example 1, which is a thermoplastic elastomer, see paragraph 8, 11, 46 abstract and examples, referred to as component A).  
From 35 to 90 wt% (abstract, paragraph 11 and exemplified within the claimed range) of inorganic fillers, specifically barium sulphate or calcium carbonate.  See paragraph 21 and examples.
The composition is utilized in noise attenuating layers and decoupling layers.  See paragraph 3, 131 and 137.  The layers are for an automotive trim (noise insulating).  See paragraph 119-120 and 137.
As to the MVI, Yang is silent.  However, it is unclear what applicant intends by MVI (what load and temperature) but is reasonable that the material would be within the claimed range at least under some conditions.  Especially considering that the material is substantially identical.  Therefore, it is reasonable to take the position that the MVI would naturally flow from having the same composition.
As to claim 15, the thermoplastic elastomer has the same elastomer and filler, therefore it is reasonable to take the position that the Young’s modulus would be the same; especially considering that other mechanical properties (example 1) are the same.  
As to claims 18-19, the material comprises amorphous (elastomer/rubber) polyolefin (EPM under the tradename Engage, referred to as component A).  See paragraph 8 and examples. 
As to claim 22, the layer can include organic oils (e.g. naphthenic oil).  See paragraph 22, 85, 87 and example 1.
As to claim 23, the layer can include mold releast agents (enhancing additive).  See paragraph 92.
As to claim 24, a mass layer and a decoupling layer including the composition is disclosed.  See paragraph 37.  Clara discloses a composition comprising a thermoplastic elastomer (specifically comprising Engage 8457 in example 1, which is a thermoplastic elastomer, see paragraph 8, 11, 46 abstract and examples, referred to as component A).  From 35 to 90 wt% (abstract, paragraph 11 and exemplified within the claimed range) of inorganic fillers, specifically barium sulphate or calcium carbonate.  See paragraph 21 and examples. 
As to the MVI, Yang is silent.  However, it is unclear what applicant intends by MVI (what load and temperature) but is reasonable that the material would be within the claimed range at least under some conditions.  Especially considering that the material is substantially identical.  Therefore, it is reasonable to take the position that the MVI would naturally flow from having the same composition.
As to claim 25, the decoupling layer can have a thickness between 1 and 100 (variable) and thus would be variable in the direction of the surface.
As to claim 26, open cell foam layers (paragraph 27), porous fibrious layers (paragraph 6) and scrim layers (paragraph 143-146) are taught, which are recessed or molded to the attenuating layer (figure 1), which is injection molded (paragraph 28, 112, 121, and 125-128.
As to claim 27, the layer is a patch.  See paragraphs 2 and 146-150.
As to claim 28, the composition is compounded by mixing and heating to create a molten compound of the elastomeric material and the filler.  See paragraphs 121-125 and examples.  The mixture is injection molded (while the low pressure is not specifically disclosed, the melt viscosity is sufficient enough in the melt composition that the pressure would evidently not be high since it is the same composition).  See paragraphs 125-128.  
As to claims 28 and 29, the limitation “low pressure injection” contains “low”, which is a relative term.  The scope of low is unclear because it is subjected and it is not clear what pressures are inside and outside the scope.  The specification does not give any guidance to the term.
As to claim 29, after melt blending, pellets are formed (thus cooling to outside the melt).  Afterwards, it is injection molded and heated/melted.  See paragraph 124-126.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-18, 21, 23, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/065480 (herein Yang).
As to claim 14, Yang discloses a noise reducing (page 1) material (layer) for automobile parts (page 1, lines 15-20, which includes trims) comprising:
A thermoplastic elastomer material (polypropylene, see page 3 and examples)
Up to 50 wt% of an inorganic filler (paragraph 3).  
As to the MVI, Yang is silent.  However, the MFI (melt flow index) is disclosed as between 0.1 and 60 g/10min and is taught to control the appearance and processability of the composition.  See paragraph bridging pages 3-4.   Further, it is unclear what applicant intends by MVI (what load and temperature) but is reasonable that the material would be within the claimed range at least under some conditions.  Further, note that the MFI is taught as 0.1 to 60 and assuming that the density is about 0.001 (MVI is MFR/density), the MVI would be about 100 to about 60,000, which overlaps the claimed range.  
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 15, the thermoplastic elastomer has the same elastomer and filler, therefore it is reasonable to take the position that the Young’s modulus would be the same; especially considering that other elastic properties (table 2) are the same.  
As to claims 16, the thermoplastic material is a random propylene ethylene copolymer.  See page 3 and examples.
As to claim 17, the thermoplastic elastomer has the same elastomer and filler, therefore it is reasonable to take the position that the viscosity would be the same; especially considering that other elastic properties (table 2) are the same.  
As to claim 18, the MFI (melt flow index at 230/2.16) is disclosed as between 0.1 and 60 g/10min and is taught to control the appearance and processability of the composition.  See paragraph bridging pages 3-4.   
As to claim 21, the inorganic filler includes barium sulfate (sulphate).  See page 4 and examples.
As to claim 23, the composition can include dye, etc.  See page 6.
As to claim 28, methods of compound the mixture, heating to a melt are taught.  See examples.  The composition is injection molded (under low pressure conditions, see page 7) to form the mold.
As to claim 29, the mixture is also cool, pelletized and reheated.  See examples and page 8.  


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2918635 (herein Clara).
The discussion with respect to Clara set-forth above is incorporated herein by reference.
As to claim 20, Component C of Yang is a polyolefin with a melt flow index of between 30 and 80 g/10min (paragraph 16).  Component C is present in an amount of 1 to 20 wt%, while component A is present in an amount of 10-30 wt%, which has a ratio of about 0.5 to 30, which overlaps the claimed range.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  


Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764